Exhibit 10.37

 

ADDITIONAL ANNUAL RETAINER AGREEMENT

(In Lieu of Equity Awards)

THIS ADDITIONAL ANNUAL RETAINER AGREEMENT (this “Agreement”) is entered into as
of [______] by and between Osmotica Pharmaceuticals plc (the “Company”), and
[______] (the “Director”) and shall be effective as of the date hereof (the
“Effective Date”).

1.         Additional Annual Retainer.  If the Director has served continuously
as a member of the board of directors of the Company (the “Board”) from the
Effective Date through the earlier of (a) the first anniversary of the Effective
Date or (b) the annual general meeting of the Company’s shareholders next
following the Effective Date (such date, the “Vesting Date”), then, in lieu of
the annual equity award contemplated by the Company’s  non-employee director
compensation policy, the Company shall pay to the Director an additional annual
retainer in the amount of $[______] (the “Additional Retainer”).  The Additional
Retainer will be paid, if at all, on or as soon as reasonably practicable
following, but in no event more than sixty (60) days following the Vesting Date.

2.         Termination of Service.  Notwithstanding anything herein to the
contrary, if the Director’s service as a member of the Board terminates for any
reason prior to a Vesting Date, the Director shall immediately forfeit his or
her right to the Additional Retainer and no Additional Retainer shall be paid to
the Director.

3.         Taxes.  The Company may withhold from the Additional Retainer any
non-U.S. tax withholding due in connection with payment of the Additional
Retainer, as determined by the Company in its sole discretion.  The Director
acknowledges and agrees that any U.S. federal, state or local taxes due in
connection with payment of the Additional Retainer are the sole responsibility
of the Director.

4.         Section 409A.  This Agreement and any payments made hereunder are
intended to be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).  Notwithstanding the foregoing,
neither the Company nor any other person will be liable to the Director by
reason of any acceleration of income, or any additional tax (including any
interest and penalties), asserted with respect to the Additional Retainer by
reason of the failure of the Additional Retainer to satisfy the applicable
requirements of Section 409A of the Code in form or in operation.

5.         Successors; Binding Agreement.  The Director may not assign this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the Company.  The Company may assign its rights and
obligations under this Agreement to any of its affiliates or to any successor to
the Company’s assets.  This Agreement shall inure to the benefit of and be
binding on the Company, its successors and permitted assigns and upon the
Director and the Director’s executors, administrators, and heirs.

6.         Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the laws of Ireland without regard to the principle of conflicts
of laws.  The invalidity or unenforceability of










any provision of this Agreement shall not affect the validity or enforceability
of any other provisions of this Agreement, which other provisions shall remain
in full force and effect.

7.         Waiver of Jury Trial.  To the maximum extent permitted by applicable
law, by signing this Agreement, the Director waives any right to a trial by jury
in any action, proceeding or counterclaim concerning any rights under this
Agreement, or under any amendment, waiver, consent, instrument, document or
other agreement delivered or which in the future may be delivered in connection
therewith, and agrees that any such action, proceedings or counterclaim shall be
tried before a court and not before a jury.  By signing this Agreement, the
Director certifies that no officer, representative or attorney of the Company or
any of its affiliates has represented, expressly or otherwise, that the Company
would not, in the event of any action, proceeding or counterclaim, seek to
enforce the foregoing waivers.

8.         Miscellaneous.  This is the entire agreement between the Director and
the Company, and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the subject
matter described herein.  Nothing in this Agreement shall be deemed to entitle
the Director to a  continued service relationship with the Company or any of its
affiliates.  The Company’s obligations under this Agreement are unfunded, and
the Director will have no right to any specific assets of the Company or any of
its affiliates in respect of this Agreement.  All determinations under this
Agreement shall be made by the Company in its sole discretion and shall be final
and binding on all persons.  No modification or amendment of this Agreement
shall be valid unless such modification or amendment is agreed to in writing and
signed by the Director and by a duly authorized officer of the Company.

9.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be an original and all of which together will
constitute the same instrument.

[The remainder of this page has been left blank intentionally.]

 

 



2




 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Director has executed this
Agreement.

 

 

 

 

 

 

    

OSMOTICA PHARMACEUTICALS PLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

Name:

 

[Signature Page to Additional Annual Retainer Agreement]

